MEMORANDUM **
Three medical technical assistants (“MTA”) at the California Men’s Colony appeal the district court’s order denying their motion for summary judgment on the ground of qualified immunity in inmate Robert M. Parker’s 42 U.S.C. § 1988 action alleging that the MTAs were deliberately indifferent to his serious medical needs in connection with an infected cyst on Parker’s face. We have jurisdiction over an interlocutory appeal from the denial of qualified immunity, and we review de novo. Clement v. Gomez, 298 F.3d 898, 901 (9th Cir.2002). We affirm.
The district court properly denied summary judgment because there were triable issues of fact as to both the underlying constitutional violations and the qualified immunity issue.
Parker’s motion for an extension of time to respond to Appellants’ motion to strike is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.